Gunter, Justice.
Appellant was convicted for having committed armed robbery and was sentenced to fifteen years. He has appealed.
The evidence shows that the appellant and three other parties robbed a Magic Market in Albany, Georgia. Shortly after the robbery all four were apprehended in the getaway car which also contained money and checks taken from the store and a pistol.
The appellant and the three parties apprehended with him all made statements, which were reduced to writing, admitting participation in the armed robbery. The statement of each party was also signed by the other three, and the officers taking the statements testified that all four parties admitted that the contents of all four written statements were true.
Appellant contends that his statement was not voluntarily made, and that the admission into evidence of the other three statements against him denied his right to *101confront and cross examine the other three parties who made the statements.
Submitted January 13, 1976
Decided June 22, 1976.
Malone, Woodall &Percilla, George W. Woodall, for appellant.'
William S. Lee, District Attorney, Dan MacDougald, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, for appellee.
The record shows that the trial judge and the jury determined that the appellant’s statement was not coerced or involuntary. The record also shows that the statements of the other three parties to the crime were not involuntary, and that appellant himself signed all three statements and admitted that the contents of the three statements incriminating him were true.
Appellant’s two enumerated errors have no merit.

Judgment affirmed.


All the Justices concur.